UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-34631 CHINA ARMCO METALS, INC. (Exact name of registrant as specified in its charter) Nevada 26-0491904 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) One Waters Park Drive, Suite 98, San Mateo, CA (Address of principal executive offices) (Zip Code) (650) 212-7620 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer (Do not check if a smaller reporting company) []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No [X] As of November 11, 2011,15,242,533 shares of common stock, par value $0.001, are issued and outstanding. TABLE OF CONTENTS Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements. F-1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 16 Item 4. Controls and Procedures. 16 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 18 Item 1A. Risk Factors. 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 19 Item 3. Defaults Upon Senior Securities. 19 Item 4. (Removed and Reserved). 19 Item 5. Other Information. 19 Item 6. Exhibits. 19 Cautionary Note Regarding Forward-Looking Information and Factors That May Affect Future Results This Report contains forward-looking statements. The Securities and Exchange Commission encourages companies to disclose forward-looking information so that investors can better understand a company’s future prospects and make informed investment decisions. This Quarterly Report on Form 10-Q and other written and oral statements that we make from time to time contain such forward-looking statements that set out anticipated results based on management’s plans and assumptions regarding future events or performance. We have tried, wherever possible, to identify such statements by using words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “will” and similar expressions in connection with any discussion of future operating or financial performance. In particular, these include statements relating to future actions, future performance or results of current and anticipated sales efforts, expenses, the outcome of contingencies, such as legal proceedings, and financial results. A list of factors that could cause our actual results of operations and financial condition to differ materially is set forth below, and these factors are discussed in greater detail under Item 1A. “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2010: ● We operatein cyclical industries and we experience volatile demand for our products. ● Our ability to operate our scrap metal recycling facility efficiently and profitably. ● Our ability to obtain sufficient capital to fund a potential expansion of our scrap metal recycling facility. ● Our ability to establish adequate management, legal and financial controls in the United States and the PRC. ● The availability to us of supplies of metal ore and scrap metal upon favorable terms. ● The availability of electricity to operate our scrap metal recycling facility. ● Fluctuations in raw material prices may affect our operating results as we may not be able to pass on cost increases tocustomers. ● The lack various legal protections in certain agreements to which we are a party which are customarily contained in similarcontracts prepared in the United States and which are material to our operations. ● Our dependence on our key management personnel. ● Our potential inability to meet the filing and internal control reporting requirements imposed by the SEC. ● The effect of changes resulting from the political and economic policies of the Chinese government on our assets and operations located in the PRC. ● The limitation on our ability to receive and use our revenues effectively as a result of restrictions on currency exchange in the PRC. ● The impact on future inflation in China on economic activity in China. ● Our ability to enforce our rights due to policies regarding the regulation of foreign investments in the PRC. ● The restrictions imposed under regulations relating to offshore investment activities by Chinese residents and the increased administrative burden we face and the creation of regulatory uncertainties that may limit or adversely affect our ability to complete any business combinations with our PRC-based subsidiaries. ● Our ability to comply with the United States Foreign Corrupt Practices Act which could subject us to penalties and other adverse consequences. ● The provisions of our articles of incorporation and bylaws which may delay or prevent a takeover which may not be in the best interests of our shareholders. ● Our controlling stockholders may take actions that conflict with your interests. We caution that the factors described herein and other factors could cause our actual results of operations and financial condition to differ materially from those expressed in any forward-looking statements we make and that investors should not place undue reliance on any such forward-looking statements. Further, any forward-looking statement speaks only as of the date on which such statement is made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of anticipated or unanticipated events or circumstances. New factors emerge from time to time, and it is not possible for us to predict all of such factors. Further, we cannot assess the impact of each such factor on our results of operations or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. INDEX OF CERTAIN DEFINED TERMS USED IN THIS REPORT When used in this report the terms: – “Armco” or “Armco & Metawise” refers to Armco Metals International Limited, a limited liability company established under the laws of Hong Kong. – “Armet” refers to Armet (Lianyungang) Renewable Resources Co., Ltd. (a/k/a Armet (Lianyungang) Scraps Co., Ltd.), a limited liability company established under the laws of the People’s Republic of China. – “Armco Shanghai” refers to Armco Metals (Shanghai) Holdings. Ltd., a wholly-owned foreign enterprise and limited liability company established under the laws of the People’s Republic of China. – “China Armco Metals,” “we,” “us” or “our” refers to China Armco Metals, Inc., a Nevada corporation, and its subsidiaries. – “Exchange Act” refers to Securities Exchange Act of 1934, as amended. – “Henan Armco” refers to Henan Armco & Metawise Trading Co., Ltd., a limited liability company established under the laws of the People’s Republic of China. – “Lianyungang Armco” refers to Armco (Lianyungang) Holdings, Ltd., a wholly-owned foreign enterprise and limited liability company established under the laws of the People’s Republic of China. – “SEC” refers to the United States Securities and Exchange Commission; PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements. China Armco Metals, Inc. and Subsidiaries September 30, 2011 and 2010 Index to Consolidated Financial Statements Contents Page(s) Consolidated Balance Sheets at September 30, 2011 (Unaudited) and December 31, 2010 F-2 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three Months Ended September 30, 2011 and 2010 (Unaudited)
